[q12016exhibit102image1.jpg]






April 18, 2016


Marco Taglietti, MD
101 Hudson Street, Suite 3610
Jersey City, NJ 07302


Re:    Amendment of Employment Agreement to clarify severance benefits


Dear Marco,


As you know, you and SCYNEXIS, Inc. (the “Company”) are parties to an employment
agreement dated February 5, 2015 (“Employment Agreement”). The purpose of this
letter is to request that you agree to amend your Employment Agreement to bring
the severance provisions of your Employment Agreement into compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the Affordable Care Act. Unless the conditions for, timing of, and form of
the payments of your severance benefits are amended, we are concerned that tax
penalties under Section 409A and the Affordable Care Act may be imposed on you
and/or the Company if your Employment Agreement is not amended prior to the
termination of your employment with the Company. The Company believes that by
amending your Employment Agreement, you and/or the Company may avoid the adverse
tax consequences under Section 409A and the Affordable Care Act.


If you choose to amend your Employment Agreement, Sections 7 and 8 of your
Employment Agreement will be replaced in their entirety with the language that
appears as Exhibit A to this letter.


For clarity, your Employment Agreement will be amended to provide that you will
only receive severance payments upon a “separation from service” as defined
under 409A and your severance payments will be paid in the form of a lump on the
60th day following the date that you experience a qualifying termination. Your
Employment Agreement will also be amended to clarify that the payment of your
severance will be delayed to the extent required by 409A in the event you are a
“Specified Employee” as defined under 409A. In addition, your Employment
Agreement will also be amended to provide that if at any time the Company
determines, in its sole discretion, that its payment of COBRA premiums on your
behalf would result in a violation of the Affordable Care Act, then such
payments will take the form of taxable cash payments that will be paid to you
pursuant to a fixed payment schedule.


If you choose to amend your Employment Agreement, except as specifically amended
by this letter, the terms and conditions of your Employment Agreement shall
remain in full force and effect.



Although the Company’s compensation committee has approved this amendment, the
Company is not making any recommendation as to whether you should accept it. You
should decide whether or not to amend your Employment Agreement after taking
into account your own personal circumstances and preferences. We recommend that
you consult with your personal tax, financial and legal advisors to determine
the consequences of amending your Employment Agreement.


101 Hudson Street, Suite 3610 • Jersey City, NJ 07302, USA • TEL: 201 884 5485 •
FAX: 201 884 5490

--------------------------------------------------------------------------------







Please signify your agreement to the foregoing amendment by signing as indicated
below and returning your signature to me at your earliest convenience.


Please note that nothing in this letter modifies the at-will nature of your
employment. If you have any questions regarding this offer, please let me know.




Sincerely,






By: /s/ Eric Francois                    
Eric Francois, Chief Financial Officer




I have read and understood, and agree and consent to the foregoing amendment.




/s/ Marco Taglietti, MD                
Marco Taglietti, MD


Date: April 18, 2016                    




2



--------------------------------------------------------------------------------








EXHIBIT A


AMENDED SECTION 7 OF EMPLOYMENT AGREEMENT


“7. Payments Upon Termination; Effects on Equity.


(a) Upon any termination pursuant to Section 6, Employee shall be entitled to
receive a lump sum equal to any base salary, bonus and other compensation earned
and due but not yet paid through the effective date of termination (collectively
"Accrued Compensation"), provided however, that Employee shall not earn any
additional variable compensation or bonus during the Severance Period or the
Change in Control Severance Period. If Employee is entitled to a bonus at the
time of termination but the amount of such bonus will not be calculated until a
date that is after the termination date of Employee's employment with the
Employer, then Employer shall be obligated to pay the full amount of such bonus
to Employee within thirty (30) days of the date of determination of such bonus.
If the termination occurs in the middle of a period during which Employee was
earning a bonus, then Employee shall be entitled to a prorated portion of the
bonus.


(b) Just Cause Termination - If Employer, or any successor following a Change in
Control but see Section 7(d)(iii) regarding vesting after Change in Control or
otherwise, terminates Employee's employment for Just Cause, Employee shall
forfeit any unvested stock options at the date of termination, Employee shall
have ninety (90) days from the date of termination to exercise any vested
options. If Employee terminates his employment or if Employer (or its successor
following a Change in Control) terminates Employee's employment without Just
Cause, Employee shall have ninety (90) days from the date of termination to
exercise any vested options.


(c) Termination by other than for Just Cause; for Good Reason by Employee - In
addition to the amounts payable under Section 7(a) above, at any time other than
the twelve (12) month period after the consummation of a Change in Control, if
Employee's employment hereunder is terminated by (i) Employer other than for
Just Cause, or (ii) Employee for Good Reason, and provided in either event that
Employee executes a general Release and Settlement Agreement in the Company's
then current form which shall be reasonable in all particulars (the "Release")
within the time period set forth therein and allows such Release to become
effective in accordance with its terms no later than the sixtieth (60th) day
following Employee’s termination date, then Employee shall be entitled to the
following:


(i) severance in an amount equal to twelve (12) months of Employee's then
current base salary, which will be paid to Employee in a lump sum on the
sixtieth (60th) day following Employee’s termination date;


(ii) the vesting of Employee's unvested stock options and any restricted stock
awards shall be accelerated such that, effective as of the date of Employee's
termination of employment, Employee shall receive immediate accelerated vesting
of such equity awards with respect to that same number of shares which would
have vested if Employee had continued in employment during the twelve (12) month
period following Employee’s termination date (the “Severance Period”), in
accordance with the original vesting schedule of such equity awards;


1



--------------------------------------------------------------------------------





(iii) if Employee elects continued health care coverage under COBRA and timely
pays his or her portion of the applicable premiums, the Employer will continue
to pay for the same percentage of Employee's, and Employee's qualified
beneficiaries', COBRA premiums for continued medical, dental and vision group
health coverage as the percentage of medical, dental and vision insurance
premiums it paid for Employee, and Employee's beneficiaries, during Employee's
employment (the "COBRA Premium Payments"). Such COBRA Premium Payments shall
commence on the first day of the Severance Period and continue until the earlier
of (i) the last day of the Severance Period; (ii) the date on which Employee or
qualified beneficiary, as applicable, becomes enrolled in the group health
insurance plan of another employer, or (iii) the date on which Employee or
qualified beneficiary, as applicable, becomes entitled to Medicare after the
COBRA election (such period from the termination date through the earliest of
(i) through (iii), the “COBRA Payment Period”). Employee is required to notify
the Employer immediately if Employee and/or qualified beneficiary becomes
covered by a group health plan of a subsequent employer or entitled to Medicare.
Upon the conclusion of such period of COBRA Premium Payments made by the
Employer, Employee will be responsible for the entire payment of premiums
required under COBRA for the duration of the COBRA coverage period. For purposes
of this Section 7(c)(iii), references to COBRA shall be deemed to refer also to
analogous provisions of state law and any applicable COBRA Premium Payments that
are paid by the Employer shall not include any amounts payable by Employee under
an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Employee. Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
its payment of COBRA premiums on Employee’s behalf would result in a violation
of applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), then in lieu of paying COBRA premiums on Employee’s behalf,
the Company will pay Employee on the last day of each remaining month of the
COBRA Payment Period a cash payment equal to the COBRA premium for that month on
a post-tax basis, which payment shall be subject to applicable tax withholding
(such amount, the “Special Severance Payment”), such Special Severance Payment
to be without regard to whether Employee elects COBRA coverage or alternative
health coverage and without regard to the expiration of the COBRA Payment Period
prior to the end of the Severance Period following Employee’s termination. Such
Special Severance Payment shall end on the earlier of (i) the date on which
Employee commences other employment and (ii) the close or termination of the
Severance Period following Employee’s termination. Employee's disability
insurance coverage will end upon his last day of active employment and Employee
may port or convert the basic life insurance coverage within 31 days of the
termination date as provided under the terms of the policy.


(d) Termination following Change in Control - If, within twelve (12) months
after the consummation of a Change in Control (as such term is defined in
Section 7(e)(i), Employer terminates Employee's employment without Just Cause or
Employee terminates his employment with Employer Agreement as a result of a Good
Reason (as such term is defined in Section 7(e)(ii) or Employee voluntarily
terminates his employment within the first thirty (30) days following Change in
Control subject to Employee’s providing written notice of voluntary termination
during such period; and, in either event, if Employee executes a Release which
shall be reasonable in all particulars within the time period set forth therein
and allows such Release to become effective in accordance with its


2



--------------------------------------------------------------------------------





terms no later than the sixtieth (60th) day following Employee’s termination
date, then Employee shall be entitled to the following in lieu of any severance
compensation or benefits set forth in Section 7(c):


(i) all Accrued Compensation (as defined in Section 7(a) herein);


(ii) severance, payable in accordance with the Employer's standard payroll
practices, of an amount equal to twenty-four (24) months of Employee's then
current base salary (exclusive of any bonus pursuant to Section 3 herein or
other variable compensation), with said amount to be paid in a lump sum on the
sixtieth (60th) day following Employee’s termination date;


(iii) all stock option grants and any restricted stock grants then held by
Employee shall be subject to accelerated vesting such that all unvested shares
shall be accelerated and deemed fully vested as of Employee's last day of
employment; and
 
(iv) if Employee elects continued health care coverage under COBRA and timely
pays his or her portion of the applicable premiums, the COBRA Premium Payment
benefits provided for in Section 7(c)(iii) shall commence on the first day of
the twenty-four (24) month period following Employee’s termination of employment
(“the Change in Control Severance Period”) and continue until the earlier of (i)
the last day of the Change in Control Severance Period; (ii) the date on which
Employee or qualified beneficiary, as applicable, becomes enrolled in the group
health insurance plan of another employer, or (iii) the date on which Employee
or qualified beneficiary, as applicable, becomes entitled to Medicare after the
COBRA election (such period from the termination date through the earliest of
(i) through (iii), the “Change in Control COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that its payment of COBRA premiums on Employee’s behalf would
result in a violation of applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then in lieu of paying COBRA premiums on
Employee’s behalf, the Company will pay Employee on the last day of each
remaining month of the Change in Control COBRA Payment Period a cash payment
equal to the COBRA premium for that month on a post-tax basis, which payment
shall be subject to applicable tax withholding (such amount, the “Change in
Control Special Severance Payment”), such Change in Control Special Severance
Payment to be made without regard to whether Employee elects COBRA coverage or
alternative health coverage and without regard to the expiration of the Change
in Control COBRA Payment Period prior to the end of the Change in Control
Severance Period following Employee’s termination. Such Change in Control
Special Severance Payment shall end on the earlier of (i) the date on which
Employee commences other employment and (ii) the close or termination of the
Change in Control Severance Period following Employee’s termination. Employee's
disability insurance coverage will end upon his last day of active employment
and Employee may port or convert the basic life insurance coverage within 31
days of the termination date as provided under the terms of the policy.


(e) For purposes hereof:


(i) A "Change in Control" shall be deemed to have occurred if, at any time:


3



--------------------------------------------------------------------------------







(A) Employer shall be a party to any merger, consolidation or other similar
transaction that results in the shareholders of Employer immediately before the
merger, consolidation or other similar transaction owning less than 50% of the
equity, or possessing less than 50% of the voting control, of Employer or the
successor entity in the merger, consolidation or other similar transaction;


(B) Employer shall liquidate, dissolve or sell or otherwise dispose of all or
substantially all of its assets; or


(C) the shareholders of Employer sell or otherwise dispose of Employer's capital
stock in a single transaction or series of related transactions such that the
shareholders immediately before such transaction or related transactions own
less than 50% of the equity, and possess less than 50% of the voting power of
Employer.


Provided, however, that any public offering of securities of the Employer's
common stock shall not constitute a Change in Control.


(ii) "Good Reason" shall mean the occurrence of any of the following events
without Employee's express written consent:


(A) Assignment to, or withdrawal from, Employee of any duties or
responsibilities that results in a material diminution in such Employee's
authority, duties or responsibilities as in effect immediately prior to such
change;


(B) A material diminution in the authority, duties or responsibilities of the
supervisor to whom Employee is required to report, including (if applicable) a
requirement that Employee report to a corporate officer or employee instead of
reporting directly to the Board of Directors;


(C) A material reduction by Employer of Employee's annual base salary;


(D) A relocation of Employee or Employer's principal executive offices if
Employee's principal office is at such offices, to a location more than sixty
(60) miles from the location at which Employee is then performing his duties,
except for an opportunity to relocate which is accepted by Employee in writing;
or


(E) A material breach by Employer of any provision of this Agreement or any
other enforceable written agreement between Employee and Employer;


Provided, however, that, any termination of employment by Employee shall only be
deemed for Good Reason pursuant to the foregoing definition if: (i) Employee
gives the Employer written notice of the intent to terminate for Good Reason
within ninety (90) days following the first occurrence of the condition(s) that
Employee believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Employer fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the "Cure Period"); and (iii)
Employee terminates her employment within twelve (12) months following the end
of the Cure Period.




4



--------------------------------------------------------------------------------





(f) Except as otherwise provided in this Section 7, upon termination of this
Agreement for any reason, Employee shall not be entitled to any form of
severance benefits, or any other payment whatsoever. Employee agrees that the
payments and benefits provided hereunder, subject to the terms and conditions
hereof shall be in full satisfaction of any rights which he might otherwise have
or claim by operation of law, by implied contract or otherwise, except for
rights which he may have under any employee benefit plan of Employer.


8. Application of Section 409A. Notwithstanding anything set forth in this
Agreement to the contrary, any severance payments and benefits provided pursuant
to this Agreement shall not commence unless and until the Employee has incurred
a “separation from service” (as such term is defined in the Treasury Regulation
Section 1.409A-1(h), unless the Company reasonably determines that such amounts
may be provided to the Employee without causing the Employee to incur the
additional 20% tax under Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code").


Any severance payments and benefits provided pursuant to this Agreement which
constitute “deferred compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code are subject to the
distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payment to Employee be delayed until 6 months after separation from service if
Employee is a "specified employee" within the meaning of the aforesaid section
of the Code at the time of such separation from service.”






5

